UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                            TOZZI, HERRING, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                       Sergeant TERRANCE T. JOHNSON
                         United States Army, Appellant

                                   ARMY 20140297

                        Headquarters, 1st Cavalry Division
                       Rebecca K. Connally, Military Judge
          Colonel R. Tideman Penland Jr., Staff Judge Advocate (pretrial)
            Colonel Alison C. Martin, Staff Judge Advocate (post-trial)


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Captain Heather L.
Tregle, JA; Captain Matthew L. Jalandoni, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie, III, JA; Major Cormac M. Smith,
JA; Captain Linda Chavez, JA (on brief).


                                  19 December 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A panel of officer members convicted appellant, contrary to his pleas, of one
specification of maltreatment of a subordinate and three specifications of abusive
sexual contact, in violation of Articles 93 and 120, Uniform Code of Military
Justice, 10 U.S.C. §§ 893 and 920 (2012) [hereinafter UCMJ]. The panel sentenced
appellant to a bad-conduct discharge, confinement for one year, forfeiture of all pay
and allowances, and a reduction to the grade of E-1. The convening authority
approved the sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
asserts two assignments of error, only one of which-dilatory post-trial processing-
JOHNSON—ARMY 20140297

warrants discussion and relief. * We have considered the six assignments of error
personally raised by the appellant pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982), and find they lack merit.

       The convening authority took action 380 days after the sentence was adjudged
in this case, at least 326 days of which we attribute to the government. Although
appellant does not identify how the post-trial delay caused prejudice, and although
we find no due process violation in the post-trial processing of appellant’s case, we
must still review the appropriateness of the sentence in light of the unjustified
dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”); see generally United States v. Toohey, 63 M.J. 353,
362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613, 617 (Army Ct. Crim.
App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army Ct. Crim. App. 2000).

       The record in this case consists of 8 volumes and the trial transcript is 1001
pages. The staff judge advocate’s recommendation (SJAR) was completed on 17
December 2014 and served on appellant ninety-three days later, on 20 March 2015.
The government provides no explanation for the overall delay in post-trial
processing or the delay in serving the SJAR. The staff judge advocate did not
address either of these delays in her addendum to the SJAR. Under the
circumstances of this case, we find the delay in post-trial processing unreasonable.
Relief in this case is appropriate, as the delay between announcement of sentence
and action could “adversely affect the public’s perception of the fairness and
integrity of military justice system . . . .” Ney, 68 M.J. at 617. Accordingly, we
provide relief in our decretal paragraph.

                                   CONCLUSION

      Upon consideration of the entire record, the findings of guilty are
AFFIRMED. We affirm only so much of the sentence as extends to a bad-conduct
discharge, confinement for eleven months, forfeiture of all pay and allowances, and
reduction to the grade of E-1. All rights, privileges, and property, of which
appellant has been deprived by virtue of this decision setting aside portions of the



*
 In the other assignment of error, appellant, relying upon the Supreme Court’s
decision in Elonis v. United States, 135 S. Ct. 2001 (2015), asserts the military judge
committed plain error when she instructed the panel using a negligence standard for
maltreatment of a subordinate. We find the holding in Elonis inapplicable to the
offense of maltreatment. See United States v. Chance, ARMY 20140072, 2016 CCA
LEXIS 241 (Army Ct. Crim. App. 18 Apr. 2016) (mem. op.).


                                          2
JOHNSON—ARMY 20140297

findings and sentence are ordered restored. See UCMJ arts. 58a(b), 58b(c), and
75(a).

                                     FOR THE
                                     FOR THE COURT:
                                             COURT:




                                     MALCOLM
                                     MALCOLM H.   H. SQUIRES,
                                                     SQUIRES, JR.
                                                               JR.
                                     Clerk of Court
                                     Clerk of Court




                                         3